                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   REBECCA CARTEE-HARING                                            CIVIL ACTION
                                                                    NO. 20-1995
   v.
   CENTRAL BUCKS SCHOOL DISTRICT


                         ORDER RE: DEFENDANT’S MOTION TO DISMISS

         AND NOW, this 5th day of November, 2020, upon consideration of Defendant Central

Bucks School District’s Motion to Dismiss (ECF 20), Plaintiff Rebecca Cartee-Haring’s

response (ECF 22), and Defendant’s Reply (ECF 23), and for the reasons given in the

accompanying Memorandum, Defendant’s Motion to Dismiss is GRANTED in part and

DENIED in part as follows:

              •    GRANTED, without prejudice and with leave to amend, as to claims for damages

                   prior to April 22, 2017 under Count I;

              •    GRANTED, with prejudice, as to Count II;

              •    DENIED, as to Count III; and

              •    GRANTED, without prejudice and with leave to amend, as to Counts IV and V.

                                                           BY THIS COURT:

                                                           s/ Michael M. Baylson
                                                           ______________________________
                                                           MICHAEL M. BAYLSON
                                                           United States District Court Judge


O:\CIVIL 20\20-1995 Cartee-Haring v Central Bucks Sch\20cv1995 MTD order 11052020.docx
